ON APPLICATION FOR REHEARING
No. 149. Decided July 30, 1949.
By THE COURT:
Submitted on application of appellant for rehearing.
The present rules of practice of the Courts of Appeals make no provision for application for rehearing. However, we have examined the two grounds set out in appellant’s application and are satisfied to say that our original opinion, if carefully read, in our judgment answers the contention of counsel and sufficiently presents the opinion of this court on the action of the trial court on the motion of counsel for appointment of additional counsel for the receivers.
The application will be denied.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.